DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  it is suggested to amend the limitation “an outer surface” to read as “the outer surface” for proper antecedent basis to the outer surface set forth in claim 11, from which claim 13 depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim states “the die comprises a plurality of round orifices, a plurality of central mandrels...and sets of bridges and corresponding potholes” it is unclear if these plurality of elements are in addition to the round orifice, central mandrel and plurality of bridges and portholes previously set forth in claim 1 or if these plurality of elements encompass the elements set forth in claim 1. Clarification and/or correction is required.
	With regards to claim 6, the claim states “a shaping tool adapted to receive the round, closed geometry tube for further processing”, this limitation lacks any mechanical cooperation between the previously recited elements, they are merely a listing of structure. Accordingly it is unclear what the scope of the protection sought is intended, for example it is unclear what the mechanical cooperation is between the shaping tool and the die.
	With regards to claim 9, the claim states “a hydroforming tool configured to hydroform the intermediate shape into the part”, this limitation lacks any mechanical cooperation between the previously recited elements, they are merely a listing of structure. Accordingly it is unclear what the scope of the protection sought is intended, for example it is unclear what the mechanical cooperation is between the hydroforming tool and the die. 
	With regards to claim 17, the claim states “the die includes...a central mandrel connected to the plate” it is unclear if the limitation of a central mandrel is in addition to the mandrel previously set forth in claim 1 or if the limitation is intended to refer to the central mandrel of claim 1. Clarification and/or correction is required.
	With regards to claim 20, the claim states “the die includes a plurality of round orifices...and includes a plurality of central mandrels” it is unclear if these elements are in addition to the round orifice and central mandrel set forth in claim 1 or if the plurality of round orifices and plurality of central mandrels encompasses the round orifice and central mandrel of claim 1. Clarification and/or correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braeuninger (FR 2116757).
In reference to claim 1, Braeuninger discloses an apparatus for forming a part comprising of
a die having
	a round orifice (27) [see figure 6],
	a central mandrel (27) disposed within the round orifice [see figure 6; pg. 3 paragraph 5],
	a plurality of bridges (29, 30) and a corresponding plurality of portholes (28) between the bridges, the bridges and portholes extending around the central mandrel,
wherein a spacing of the bridges around the mandrel (27) is non-equiangular [see pg. 3 paragraph 5 lines 5-6], 
wherein the die allows a material to be extruded through the die to form a round, closed geometry tube from the material such that the round, closed geometry tube has non-equiangular welds after emerging from the die [see pg. 3 paragraph 4].
In reference to claim 14, Braeuninger further discloses the portholes (22) between the bridges have different sizes [see figure 1].
In reference to claim 15, Braeuninger further discloses the die allows the material to be extruded through the portholes of the die, through the round orifice, and re-converged downstream from the die to form a plurality of seams [see pg. 3 paragraph 4].
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braeuninger in view of Hall (US 3,394,579).
In reference to claim 2, Braeuninger discloses the invention substantially as claimed except for wherein the die comprises a plurality of orifices, mandrels and multiple sets of bridges and portholes.
However, Hall et al teaches of an extruding apparatus having a die (15) with a plurality of round orifices and corresponding mandrels in order to extrude multiple hollow tubes in a single extrusion pass [see figures 4b, 5b, 6b & 7b; col. 2 lines 19-21].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die of Braeuninger to duplicate the orifice, mandrel and bridges and portholes to provide a multiple within a single die, as taught by Hall, in order to produce a plurality of tubes for each stroke of the extrusion apparatus. 
In reference to claim 3, the combination further discloses the spacing between the bridges and portholes of each of the plurality of round orifices is identical. It is noted that the duplication of the bridges and portholes of the orifice would result in them being identical. 
In reference to claim 4, the combination further discloses the spacing between the bridges and portholes of each of the plurality of round orifices is mirrored between adjacent round orifices. It is noted that the duplication of the bridges and portholes of the orifice would result in a mirrored orientation between adjacent orifices. 
In reference to claim 5, the combination discloses the invention substantially as claimed except for wherein the spacing between the bridges and portholes of each of the plurality of round orifices is angularly offset from one another. 
However, it would have been obvious to one having ordinary skill in the art since it has been held that a mere change in orientation of the essential working parts of a device involves only routine skill in the art and such a modification would not effect the working operation of the parts [see In re Einstein, 8 USPQ 167].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacing between the bridges and portholes of each orifice to be angularly offset from one another since such a modification only requires routine skill in the art and would yield the same operational function of the extrusion apparatus. 

2.	Claim(s) 6-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braeuninger in view of May et al (US 2015/0360281).
In reference to claims 6 and 7, as best understood, Braeuninger discloses the invention substantially as claimed except for wherein the apparatus further comprises a shaping tool. 
However, May et al teaches it is commonly known in the art to further perform deformation operations on an extruded tube to obtain a finished part. May et al further discloses the use of a shaping tool (62) to form an extruded tube (44) into an intermediate shape (66), wherein the extruded tube (44) is positioned relative to the shaping tool based on locations of the welds [see figure 3; paragraphs 0028 & 0030].
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Braeuninger to further include a shaping tool, as taught by May et al, in order to further bend the tube to obtain a desired final shape. 
In reference to claim 8, May et al further teaches the shaping tool is a bending tool (62) [see paragraph 0030; figure 3].
In reference to claim 9, as best understood, Braeuninger discloses the invention substantially as claimed except for wherein the apparatus further comprises a hydroforming tool. 
However, May et al teaches it is commonly known in the art to further perform deformation operations on an extruded tube to obtain a finished part. May et al further discloses the use of a hydroforming tool (64) to form a pre-bent tube (66) into a desired final part (72) [see figures 4-5; paragraph 0031].
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Braeuninger to further include a hydroforming tool, as taught by May et al, in order to further deform the pre-bent tube to obtain a desired final shape. 
In reference to claim 10, Braeuninger discloses the invention substantially as claimed except for wherein the central mandrel includes a marking element. 
However, May et al teaches of an extrusion apparatus having a central mandrel (22) provided with a marking element (28) in order to form a pip within the interior of the extruded tube to allow a person or machine determine weld seam locations when performing additional deformation to the extruded tube [see paragraph 0023; figure 1].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central mandrel of Braeuninger to include a marking element, as taught by May et al, in order to form a pip within the extruded tube to facilitate in determining positional locations of welded seams for subsequent deformation operations. 
In reference to claim 11, May et al further teaches the marking element (28) is provided on an outer surface of the central mandrel (22), as seen in figure 1. 
In reference to claim 12, May et al further teaches the marking element (28) is a protrusion protruding from the outer surface of the central mandrel (22) [see paragraph 0027; figure 1].
In reference to claim 13, May et al further teaches the marking element (28) is a recess recessed from an outer surface of the central mandrel (22) [see paragraph 0026].
In reference to claim 16, Braeuninger discloses the die is used in an extrusion press but fails to disclose the specifics of the extrusion press. 
However, May et al teaches it is commonly known in the art for extrusion apparatus to include a container (12) for receiving the die. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the extrusion press of Braeuninger would include a container, as taught by May et al to be commonly known within the extrusion art in order to receive the die and billet being extruded.
In reference to claim 17, Braeuninger further discloses the die includes a plate, the central mandrel (19) connected to the plate, and extending axially from the plate and downstream from the plate [see figure 3].
In reference to claim 18, Braeuninger further discloses the plate includes an outer ring, the plurality of bridges extending in a radial direction of the outer ring, and wherein the portholes are disposed between adjacent ones of the bridges, as seen in figure 3.
In reference to claim 19, Braeuninger further discloses the plate defines three portholes, as seen in figures 1 and 6.
3.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braeuninger and May et al as applied to claim 16 above, and further in view of Hall et al.
In reference to claim 20, the combination of Braeuninger and May discloses the invention substantially as claimed except for wherein the die includes a plurality of round orifices within the container and mandrels disposed therein. 
However, Hall et al teaches of an extruding apparatus having a die (15) with a plurality of round orifices and corresponding mandrels in order to extrude multiple hollow tubes in a single extrusion pass [see figures 4b, 5b, 6b & 7b; col. 2 lines 19-21].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die of Braeuninger to duplicate the orifice, mandrel and bridges and portholes to provide a multiple within a single die, as taught by Hall, in order to produce a plurality of tubes for each stroke of the extrusion apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725